Status of Application
1.	Acknowledgment is made of the amendments filed 12/01/2021. Upon entering the amendments, claims 16-20 are canceled, claims 21-25 are added, and claims 1 and 7 are amended. Claims 1-15 and 21-25 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive method of making a ceramic article, and applicant's arguments show that the method of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks show that the added limitation that specifics that the spring is added to the fiber preform only after said preform has been formed, and not during the formation thereof, is not taught or suggested by the previously applied prior art to Podgorski et al or Carlson. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-15 and 21-25 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of making a ceramic article. Specifically, the prior art fails to teach a method wherein fiber plies are arranged into a preform and subsequently one or more sacrificial springs is inserted to said preform after its formation, wherein thereinafter the preform is infiltrated with a matrix material, and subsequently the one or more sacrificial springs is/are thermally degraded so as to form cooling holes within the thus formed article.
The most relevant prior art references found are Podgorski et al (US 9802869) and Carlson (US 4040770). The difference from instant claims is that while Podgorski et al teaches a method of producing oxide composite ceramic material comprising forming a preform of fiber plies, producing coiled sacrificial fibers within said preform, infiltrating the preform with a matrix material, and thereafter thermally degrading the coiled fiber to produce a coiled cooling channel, Podgorski teaches that the coiled fibers (springs) are only produced during formation of the plies into a preform and would not be able to be added after preform formation, and therefore the Podgorski method does not meet the additional limitation of the amended claim 1. Carlson teaches a similar fiber reinforced organic matrix material for producing a ceramic composite used in equivalent turbine blade applications and teaches a preferred embodiment wherein said graphite fibers are in an epoxy matrix; Carlson, however, does not teach or suggest a method of forming the composite by first forming a preform and thereafter inserting a sacrificial screw into said preform. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 February 2022